Exhibit 10.6
 
 




ROYALTY AGREEMENT




This agreement made as of the 23rd day of March, 2015 ("Effective Date")
 
BETWEEN:
Protokinetix Incorporated
a corporation pursuant to the laws of Nevada
having an address for receipt of notices at 9176 South Pleasants Highway, St.
Marys, WV,
USA 26170


(hereinafter called "Protokinetix")










The Governors of The University Of Alberta
a university incorporated under the Post-secondary Learning Act of the Province
of Alberta, having a place of business at 4000 Enterprise Square, 10230 Jasper
Avenue,
Edmonton, AB, T5J 4P6
 
(hereinafter called "University")

 


WHEREAS certain intellectual property (the "Patent Rights" as herein defined)
developed at University by the Inventor is assigned to the University which
development was engaged in conjunction with and by permission of Protokinetix
employing patented intellectual property ("PIP") of Protokinetix;


AND VVHEREAS Protokinetix desires that such Patent Rights be transferred to
Protokinetix and agrees to pay to University a share of revenues derived from
products arising from the Patent Rights;


AND WHEREAS Protokinetix and the University wish to set out in greater detail
the terms and conditions governing the payment of royalties by Protokinetix to
University;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties to this Agreement agree as follows:
1

--------------------------------------------------------------------------------



ARTICLE 1:INTERPRETATION


1.1
Definitions



For the purposes of this Agreement, the following words and phrases have the
following meanings:
1.1.1
"Affiliate" means any related company of Protokinetix, the voting stock of which
is directly or indirectly at least 50% owned or controlled by Protokinetix, an
organization which directly or indirectly controls more than 50% of the voting
stock of Protokinetix and an organization, the majority ownership of which is
directly or indirectly common to the ownership of Protokinetix;

1.1.2
"Agreement'' means this royalty agreement, together with any amendments to or
replacements of or substitutions for this royalty agreement;

1.1.3
''Confidential Information" means any and all information proprietary to
Protokinetix, University or Inventor that is disclosed hereunder from one party
to the other party;

1.1.4
"Inventor" means Dr. AM. James Shapiro.

1.1.5
"Gross Revenue'' means all revenues, receipts and monies directly or indirectly
collected or received whether for cash or credit, and the fair monetary value of
any benefit, advantage or concession, received by Protokinetix from the
assignment, manufacturing, sale, distribution, licensing, sublicensing or
leasing of the Patent Rights and any Products in any or all parts of the world;
for clarity, Protokinetix products that are not Products are excluded from Gross
Revenue.

1.1.6
"Party" means either Protokinetix or University or Inventors; "Parties" means
any combination of Protokinetix, University and Inventor as appropriate.

1.1.7
"Patent Rights" means US provisional patent application no. 62/007,626 related
to use of anti-aging glycopeptides to enhance beta cell health, survival and
improve transplant outcomes, and all patents issuing from and claiming priority
to such application.

1.1.8 "Products" means commercial products which contain or are generated by the
use of the Patent Rights;



1.2
Number and Gender

For the purposes of this Agreement, words importing the singular number include
the plural number and vice versa, and words importing one gender only include
all genders, and words importing persons include individuals, partnerships,
corporations and any other entities, legal or otherwise.


1.3
Interpretation Not Affected by Headings

The divisions of this Agreement into articles, sections, paragraphs,
subparagraphs, and clauses and the insertion of headings are for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.
2

--------------------------------------------------------------------------------







ARTICLE 2:PATENT RIGHTS


2.1
Patent Assignment



For the good and valuable consideration provided herein, University hereby sells
and assigns to Protokinetix all its right, title and interest in and to the
Patent Rights.


2.2
2Academic Use License



Protokinetix grants to University a non-exclusive, fully paid up, royalty-free,
perpetual, irrevocable license under the Patent Rights for non-commercial,
educational and research purposes.


2.3
Reassignment



In the event that Protokinetix no longer desires to continue filing, prosecution or maintenance of any of the patent applications or patents within the Patent Rights, it will notify the University in writing, such notice to be given no fewer than 60 days before any
response of action is needed to
preserve rights. The University, at its option, may notify Protokinetix that it will cover future costs associated with such
Patent Rights and, immediately on notice from the University, Protokinetix shall assign all of its right title and interest to such Patent Rights to the University . Such reassignment will not in any way affect or reduce any royalty obligation of Protokinetix to University with respect to any remaining Patent Rights assigned to Protokinetix.




ARTICLE 3:ROYALTY AND OTHER CONSIDERATION




3.1
Payments



Protokinetix will pay to University in the manner specified in this Article 3,
royalty payments ("Royalty'') amounting to five percent (5%) of Gross Revenue.


3.2
Reports and Records

 
Protokinetix will maintain adequate and complete records and books of account
containing records of all data and information necessary for the determination
of the amounts payable by Protokinetix to University and will, within 90 days
after the end of each calendar year, provide to University a written report,
certified correct by an authorized senior officer of Protokinetix, showing in
reasonable detail and in such form as University may reasonably request:
3

--------------------------------------------------------------------------------



 
i.
list of all financial transactions, including but not limited to licenses and
sublicenses, related to the Patent Rights during such period;

iii.
total billings for Products sold;

iv.
total payments due;

v.   issue of any patent included in the Patent Rights during such period;
 
vi. if no payments are due to University, Protokinetix will so report.


3.3
Remittance

 
With each report referred to in Article 3 .2 of this Agreement, Protokinetix
will remit to University the total amount of payments then due to University.
All payments shall be made in  Canadian dollars at the address of University set
forth in section 5.7 of this Agreement, or at such other place as University may
designate in an invoice or in ·writing to Protokinetix. University will pay the
Inventor as per the University Patent Policy. Protokinetix will pay interest on
any overdue payment to be made pursuant to this Agreement at a per annum rate
2% above the prime rate in effect at the Bank of Montreal, commencing on the
date that such payment is due up to the date that such payment is paid in full.


3.4
Audit

 
University retains the right to appoint an independent certified public
accounting firm approved by Protokinetix, which approval will not be
unreasonably withheld, to audit Protokinetix's records to verify the amounts
payable hereunder.  Such audit will be at University's expense. University may
exercise its right to audit no more than once in any calendar year. The
accounting firm shall disclose to University only information relating to the
accuracy of the payments.  Protokinetix will preserve and maintain all such
records required for audit for a period of five years after the calendar for
which the  records
apply. In the event such audit reveals discrepancy in reporting to University's detriment, Protokinetix agrees to make payment immediately of any outstanding sums with interest payable at a per annum rate equal to 2% above the
prime rate in effect at the Bank of Montreal.

3.5
Royalty Buy-Out  Option

 
Protokinetix shall have the irrevocable right and option (the "Option") for two years from the earlier of the first date the University publishes its research related to the Patent Rights or September 1, 2015 (the "Option Period") to buy out all of the University's and Inventor's right and title in and to the Patent Rights and in and to the Section 3 .1 Royalty and to thereby terminate this Agreement in consideration of the payment to the University of the aggregate sum of
$5,000,000 CDN (five million dollars).The option may be exercised by
Protokinetix by notice in writing at any time during the Option Period and
delivery of payment with such notice. Upon receipt of payment in full, the
University and the Inventor shall provide Protokinetix, or a noticed third
party, with such Patent Right transfers as Protokinetix or the third party buyer
may reasonably request, at the expense of Protokinetix (if any), such transfers
to be produced within 30 days of payment.
 

 
ARTICLE 4: CONFIDENTIALITY


4.1
Confidentiality Period

 
The Parties agree that during the term of
this Agreement and for a period of 5 years after it
4

--------------------------------------------------------------------------------





terminates, a Party receiving Confidential Information of the other Party will
not use or intentionally disclose such Confidential Information to any third
party without prior written consent of the disclosing Parry.


4.2
Excluded Information

A receiving Party of Confidential Information has no obligations with respect to
the other Party's Confidential Information that:
i.
is publicly disclosed through no fault of the receiving Party; or

ii.
was known to the receiving Party prior to the Effective Date of this Agreement,
which knowledge was acquired independently and not from the other Party (as
shown by written records); or


iii.
is subsequently disclosed to the receiving Party without the duty of
confidentiality by a third party who has a right to make such disclosure; or

iv.
is disclosed by the receiving Party with the other Party's prior written
approval; or

v.
is independently invented or discovered by the receiving Party without
reference to the other Party's Confidential Information (as shown by written record); or

vi.
is disclosed under operation of law or by the applicable regulations and policies of any governmental or other regulatory agency or court of law or stock exchange of competent jurisdiction,
 solely to the extent that such disclosure is required .



4.3
Return of Confidential Information

 
Upom termination of this Agreement, each Party agrees to return all Confidential
Information to the owner of such Confidential Information and provide a written
statement that no copies, duplicates or other recordings (electronic or
otherwise) have been retained, except that one copy of the Confidential
Information may be retained for record purposes.

4.4
Breach of Confidentiality

Each Party acknowledges that its breach of the confidentiality provisions of this Agreement may  cause irreparable damage to the other Party and hereby agrees that the other Party may be entitled to seek injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.


 
ARTICLE 5:   MISCELLANEOUS


5.1
Time of the Essence

 
Time is of the essence of this Agreement.


5.2
Further Acts

 
The Parties agree to do such things and execute such further documents,
agreements and instruments as may be necessary or advisable from time to time in
order to carry out the terms and conditions of this Agreement.
5

--------------------------------------------------------------------------------





5.3
No Partnership

This Agreement does not create any agency or partnership relationship of any
kind between the Parties.


5.4
Successors

This Agreement ensures to the benefit of and is binding upon the Parties, their
permitted assigns and successors.


5.5
Governing Law

This Agreement is governed by the laws of the Province of Alberta and the
federal laws of Canada applicable therein.


5.6
Entire Agreement

The Parties acknowledge that this Agreement sets forth the entire Agreement and
understanding of the Parties and supersedes all prior negotiations, proposals
and agreements, whether written or oral, with respect to the subject matter of
this Agreement.


5.7
Notices

 
All payments, reports and notices or other documents that any of the Parties arc
required or may desire to deliver to the other Party hereto may be delivered
only by personal delivery, commercial courier, registered or certified mail, or
facsimile, all postage and  other charges prepaid, at the following addresses:


In the case of University:


VP, Technology Management TEC Edmonton
4000 TEC Centre, 10230 Jasper Avenue
Edmonton, Alberta T5J 4P6
Fax # 780-492- 7876
 
In the case of Protokinetix:
 
Protokinetix Inc.
9176 South Pleasants Highway,
St. Marys, WV , USA 26170 .


Any notice personally delivered, delivered by commercial courier or sent by
facsimile is deemed to have been given or received at the time of delivery. Any
notice mailed is deemed to have been received on the expiration of five (5) days
after it is posted. 1n the event of a disruption of postal service, all
payments, notices or other communications must be delivered by means other than
mail.


5.8
Waiver

The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement does not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.
6

--------------------------------------------------------------------------------





5.9
Severability

The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement are determined to be invalid or unenforceable under
any controlling body of the law, such invalidity or unenforceability will not in
any way affect the validity or enforceability of the remaining provisions
hereof.


5.10
Amendments

 
No term or provision hereof may be amended except by an instrument in writing
signed by each of the Parties.


5.11
Assignment



The Parties hereto shall be at liberty to assign their rights herein subject to
the assigning Party remaining liable for the obligations of this Agreement..


5.12
Arbitration

 
If a dispute arises between the Parties relating to the interpretation or
performance of this Agreement or the grounds for the termination thereof, the
Parties agree to hold a meeting or teleconference, attended by the individuals
with decision-making authority regarding the dispute, to attempt in good faith
to negotiate a resolution of the dispute prior to pursuing  other available
remedies.  Any dispute which cannot be resolved by amicable settlement between
the Parties by the process described above shall be referred to and finally
resolved by arbitration in accordance with the Arbitration Act (Alberta).  The
location of the arbitration shall be Edmonton, Alberta.  The language  of the
arbitration proceedings shall be in English.  Any award made hereunder shall be
final and binding upon the Parties hereto and judgment on such award may be
entered into any court or tribunal having jurisdicton thereof.  Any such
arbitration will be conducted before a single arbitrator to be appointed by the
Parties.  If the Parties fail to agree to as to the identity of the single
arbitrator, such appointment must be made in  accordance with the Arbitration
Act (Alberta).  There will be limited discovery prior to the arbitration
hearing, subject to the discretion or the arbitrator, as follows: (a) exchange
of witness lists and copies of documentary evidence and documents relating to or
arising out of the issues to arbitrated, (b) depositions of all Party witnesses,
and (c) such other depositions as may be allowed by the arbitrator upon a
showing of good cause.  Each Party will cover its own costs of arbitration.  The
arbitrator will decide the matter to be arbitrated pursuant hereto within 60
days after the appointment of the arbitrator.


5.13
Term

This Agreement shall remain in full force and effect from the Effective Date until (i)
the expiration of the last patent obtained under the Patent Rights, or (ii) the exercise and payment in full of the Option as per Section 3 .5.


5.14
Survival

Sections 2.1, 2.2, 5.2, 5.5, 5.7, 5.12, 5 .15, 5.16, 5.17 and articles 1 and 4,
shall survive termination.


5.15
Indemnification

Protokinetix hereby indemnifies, holds harmless and defends the Inventor, the
University, its officers, employees and agents against any and all claims
arising out of the exercise of any rights under this Agreement including,
without limiting the generality of the foregoing, against any damages or losses,
consequential or otherwise, arising from or out of the use of the Patent Rights
7

--------------------------------------------------------------------------------





or Products covered by this Agreement, or by their customers or end-users
howsoever the same may arise.


5.16
Non-Use of Names

 
Protokinetix. may not use the names of the Inventors or the names or trademarks of the University, nor any adaptation thereof in any advertising, promotional or sales literature without prior written consent obtained from the University or the Inventors, in each case, except as required by law.


5.17
No Representations or Warranties

 
Protokinetix acknowledges and agrees with University that University makes no representations
or warranties, either  expressed or  implied, as to any matter after, including
the ownership, merit, condition, merchantability or fitness for any particular
purpose or quality of the Patent Rights.  All warranties and conditions, express
or implied, statutory or otherwise are hereby disclaimed by University. University shall not be liable for any direct, consequential or other damage suffered
by Protokinetix or any other person in relation to the Patent Rights or any invention, technology
or product resulting therefrom.
 
IN WITNESS  WHEREOF,  the Parties have duly executed this Agreement the day and
year set forth below.

 

[image00008.jpg]
The Governors of the University of Alberta
 
    Protokinetix Incorporated  
/s/ Chris Lumb
   
/s/ Peter Jensen
 
Chris Lumb
   
Name:  Peter Jensen
 
CEO, TEC Edmonton
 
Date:  April 8, 2015
   
Title:  Director
 
Date:  March 19, 2015
 

 
 
Acknowledged by Inventor:



         
/s/ James Shapiro
   
 
 
Name:  A.M. James Shapiro
   
 
 
Title: 
 
 
Date:  31 - March - 2015
   
 
 


8